                          Case 3:20-cv-01035-SI
                        Document
                                                  56   Filed 07/17/20   Page 1 of 4




           Matthew Borden, Admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, Admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, Admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs

                                          UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON

                                                 PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                      Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                             DECLARATION OF JUSTIN YAU IN
           LEWIS-ROLLAND; KAT MAHONEY;                             SUPPORT OF PLAINTIFFS’ MOTION
           SERGIO OLMOS; JOHN RUDOFF;                              FOR TEMPORARY RESTRAINING
           ALEX MILAN TRACY; TUCK                                  ORDER AND PRELIMINARY
           WOODSTOCK; JUSTIN YAU; and those                        INJUNCTION AGAINST DEFENDANTS
           similarly situated,                                     U.S. DEPARTMENT OF HOMELAND
                           Plaintiffs,                             SECURITY AND U.S. MARSHALS
                                                                   SERVICE
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.


           PAGE 1       DECLARATION OF JUSTIN YAU ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case 3:20-cv-01035-SI
                        Document
                                                  56   Filed 07/17/20   Page 2 of 4




                   I, Justin Yau, declare:

                   1.      I am an Oregon resident who lives in the City of Portland. I am a student at the

           University of Portland studying communications under the G.I. Bill, with a focus on journalism;

           before that, I served in the U.S. Army, where I was deployed to the Middle East in support of

           Operation Inherent Resolve. I have covered protests in Hong Kong and Portland. My work has

           been published in the Daily Mail, Reuters, Yahoo! News, The Sun, Spectee (a Japanese news

           outlet), and msn.com. I have attended the protests in Portland as a freelance and independent

           journalist for the purpose of documenting and reporting on them.

                   2.      In the early morning of July 15, I was covering the protests in downtown Portland

           outside the Justice Center and Hatfield Courthouse. I was taking photographs with my Nikon

           D3100 DSLR camera with an 18-55mm lens. I was also filming with a gimbal camera and my

           cellphone. I was wearing a high-visibility vest that said “PRESS” in large block letters and a

           helmet that said “PRESS” in large block letters. I also had a press pass around my neck.




           PAGE 2       DECLARATION OF JUSTIN YAU ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case 3:20-cv-01035-SI
                        Document
                                                  56   Filed 07/17/20   Page 3 of 4




                   3.      The following is a true and correct photograph of the helmet and vest I was

           wearing:




                   4.      A few minutes before 4:00 a.m., I was filming and photographing a small crowd

           of protesters at the intersection of SW 3rd Avenue and SW Main Street being pushed north by



           PAGE 3       DECLARATION OF JUSTIN YAU ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case 3:20-cv-01035-SI
                        Document
                                                  56   Filed 07/17/20      Page 4 of 4




           federal agents. The crowd was largely in the street, with a few members on the sidewalk. Federal

           agents were firing on them with flash-bang grenades, pepper balls, and tear gas.

                   5.      I was standing as far from the crowd as was possible while still reporting

           effectively. The police and federal agents in Portland have made me very fearful for my safety, so

           I usually try to stand far away, both to remain out of the line of fire and to make clear that I am

           not one of the protesters. From the perspective of the officers, I was on their far left, in the park,

           about 40 feet away from the main crowd and 150 feet away from the federal agents.

                   6.      Nevertheless, a federal agent fired a tear-gas canister from a grenade launcher

           directly at me. Two burning fragments of the canister struck me, one on my leg and one on my

           arm. At that point, I shook them off and ran away until I was sure I was alright.

                   7.      I have covered protests in Hong Kong, where a totalitarian regime is suppressing

           protesters with brutal violence. Even Hong Kong police, however, were generally conscientious

           about differentiating between press and protesters—as opposed to police and federal agents in

           Portland.



                   I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.



           Dated: July 17, 2020
                                                                               Justin Yau




           PAGE 4       DECLARATION OF JUSTIN YAU ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
